Execution Version







364-DAY REVOLVING CREDIT AGREEMENT

dated as of January 19, 2016

among

ANADARKO PETROLEUM CORPORATION,
The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent

and

BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A.,
and
MIZUHO BANK, LTD.,
as Co-Documentation Agents
__________________________
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC.,
and
MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners
__________________________





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
13


Section 1.03
Terms Generally
13


Section 1.04
Accounting Terms
14


 
 
 
ARTICLE II
AMOUNT AND TERMS OF LOANS
 
 
 
Section 2.01
Loans
14


Section 2.02
Repayment of Loans; Evidence of Debt
15


Section 2.03
Procedure for Borrowing
15


Section 2.04
Facility Fees
16


Section 2.05
Reduction or Termination of Commitments
17


Section 2.06
Optional Prepayments
17


Section 2.07
Mandatory Prepayments
18


Section 2.08
Interest
18


Section 2.09
Computation of Interest and Fees
18


Section 2.10
Funding of Borrowings
20


Section 2.11
Pro Rata Treatment and Payments Generally
20


Section 2.12
Increased Cost of Loans
22


Section 2.13
Illegality
23


Section 2.14
Taxes
23


Section 2.15
Market Disruption and Alternate Rate of Interest
27


Section 2.16
Break Funding Payments
27


Section 2.17
Defaulting Lenders
28


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 3.01
Representations of the Borrower
28


 
 
 
ARTICLE IV
AFFIRMATIVE COVENANTS
 
 
 
Section 4.01
Financial Statements and Other Information
30


Section 4.02
Notices of Material Events
31






-i-









--------------------------------------------------------------------------------





TABLE OF CONTENTS
(Continued)

 
 
Page
Section 4.03
Compliance with Laws
31


Section 4.04
Use of Proceeds
32


Section 4.05
Compliance with Indenture
32


Section 4.06
Corporate Existence
32


Section 4.07
Insurance
32


 
 
 
ARTICLE V
NEGATIVE COVENANTS
 
 
 
Section 5.01
Indebtedness to Capitalization Ratio
32


Section 5.02
Limitation on Certain Secured Indebtedness
32


Section 5.03
Limitations on Sales and Leasebacks
33


Section 5.04
Fundamental Changes
33


Section 5.05
Anti-Corruption Laws and Sanctions
34


 
 
 
ARTICLE VI
CONDITIONS
 
 
 
Section 6.01
Conditions Precedent to the Effectiveness of this Agreement (Effective Date)
34


Section 6.02
Conditions Precedent to each Extension of Credit
35


 
 
 
ARTICLE VII
EVENTS OF DEFAULT
 
 
 
Section 7.01
Events of Default
36


 
 
 
ARTICLE VIII
THE AGENTS
 
 
 
Section 8.01
Appointment; Powers
37


Section 8.02
No Responsibility for Recitals, Etc.
38


Section 8.03
Right to Indemnity
38


Section 8.04
Action on Instructions of Lenders
38


Section 8.05
Employment of Agents, Etc.
39


Section 8.06
Reliance on Documents, Etc.
39


Section 8.07
Rights as a Lender
39


Section 8.08
Non-Reliance on Agents or other Lenders
39


Section 8.09
Events of Default
40


Section 8.10
Successor Agent
40


Section 8.11
Other Agents
40








-ii-









--------------------------------------------------------------------------------





TABLE OF CONTENTS
(Continued)

 
 
Page
ARTICLE IX
MISCELLANEOUS
 
 
 
Section 9.01
Notices
40


Section 9.02
Waivers; Amendments
42


Section 9.03
Expenses; Indemnity; Damage Waiver
42


Section 9.04
Successors and Assigns
44


Section 9.05
Survival
47


Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
47


Section 9.07
Severability
47


Section 9.08
Right of Setoff
48


Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
48


Section 9.10
WAIVER OF JURY TRIAL
48


Section 9.11
Headings
49


Section 9.12
Confidentiality
49


Section 9.13
Replacement of Lenders
49


Section 9.14
USA Patriot Act Notice
50


Section 9.15
No Fiduciary Duty
50


 
 
 
Annex:
 
 
 
 
 
Annex I
List of Commitments
 
 
 
 
Schedules:
 
 
 
 
 
Schedule I
Pricing Schedule
 
Schedule II
Significant Subsidiaries
 
 
 
 
Exhibits:
 
 
 
 
 
Exhibit A
Form of Note
 
Exhibit B
Form of Assignment and Assumption
 
Exhibit C-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
Exhibit C-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
Exhibit C-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
 
Exhibit C-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
 




-iii-









--------------------------------------------------------------------------------




364-DAY REVOLVING CREDIT AGREEMENT, dated as of January 19, 2016, among ANADARKO
PETROLEUM CORPORATION, a Delaware corporation, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, and BANK OF AMERICA, N.A., THE BANK OF
TOKYO‑MITSUBISHI UFJ, LTD., CITIBANK, N.A., and MIZUHO BANK, LTD., as
Co‑Documentation Agents.
In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, and unless the context
otherwise requires, the following terms shall have the meanings set out
respectively after each:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate. All ABR Loans and ABR Borrowings shall
be denominated in dollars.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan Chase Bank, N.A. through which JPMorgan Chase Bank, N.A. shall perform
any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agents” means each of the Administrative Agent, the Syndication Agent and the
Co‑Documentation Agents.
“Agreement” means this 364-Day Revolving Credit Agreement, as the same may be
amended, modified, supplemented or restated from time to time in accordance with
the terms hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) for deposits in dollars plus 1%,
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
for shall be based on the LIBOR Screen Rate at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be

-1-





--------------------------------------------------------------------------------




effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended from time to time, and other anti-corruption laws in effect in
jurisdictions in which the Borrower and its Subsidiaries operate or conduct
business.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Applicable Rate” has the meaning assigned to such term in the Pricing Schedule.
“Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Citigroup Global Markets Inc., and Mizuho Bank, Ltd., in their
capacities as joint lead arrangers and joint bookrunners hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Attributable Debt” means any particular sale and leaseback transaction under
which the Borrower or any Subsidiary is at the time liable, at any date as of
which the amount thereof is to be determined (a) in the case of any such
transaction involving a capital lease, the amount on such date capitalized
thereunder, or (b) in the case of any other sale and leaseback transaction, the
then present value of the minimum rental obligations under such sale and
leaseback transaction during the remaining term thereof (after giving effect to
any extensions at the option of the lessor) computed by discounting the
respective rental payments at the actual interest factor included in such
payments or, if such interest factor cannot be readily determined, at the rate
of ten percent (10%) per annum. The amount of any rental payment required to be
made under any such sale and leaseback transaction not involving a capital lease
may exclude amounts required to be paid by the lessee on account of maintenance
and repairs, insurance, Taxes, assessments, utilities, operating and labor costs
and similar charges.
“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Commitment Termination Date.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

-2-





--------------------------------------------------------------------------------




“Bankruptcy Laws” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time and any similar other applicable law
or statute in any other jurisdiction as amended from time to time.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Anadarko Petroleum Corporation, a Delaware corporation.
“Borrowing” means Revolving Loans of the same Type made, converted or continued
on the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.
“Borrowing Date” means each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders to make Loans.
“Borrowing Minimum” means $5,000,000.
“Borrowing Multiple” means $1,000,000.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority (other
than any such request, rule, guideline or directive that was in effect as of the
date of this Agreement) made or issued after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued
“Change of Control” means (a) the acquisition by any Person or two or more
Persons acting in concert of beneficial ownership (within the meaning of Rule
13d-3 of the Commission) of 50% or more of the outstanding shares of voting
stock of the Borrower or (b) a majority of the members of the Board of Directors
of the Borrower on any date shall not have been (i) members of the Board of
Directors of the Borrower on the date twelve (12) months prior to such date (the
“Incumbent Board”) or (ii) approved by Persons who constitute at least a
majority of the members of the Incumbent Board; provided that for purposes of
this definition, any individual whose election or nomination to the Board of
Directors of the

-3-





--------------------------------------------------------------------------------




Borrower was approved by at least a majority of the Incumbent Board as of the
time of such election or nomination shall be deemed to be a member of the
Incumbent Board.
“Co-Documentation Agents” means Bank of America, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A., and Mizuho Bank, Ltd., each in its
capacity as a co-documentation agent for the Lenders hereunder, together with
its successors in such capacity.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after the execution of this Agreement such Commission is not existing and
performing the duties now assigned to it, then the body performing such duties
at such time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.05,
(b) reduced or increased (with such Lender’s consent) from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04, (c) reduced
pursuant to Section 9.13 or (d) terminated pursuant to Article VII. The initial
amount of each Lender’s Commitment is set forth on Annex I, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Commitments is
$2,000,000,000.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness” means, at any time, the indebtedness of the Borrower
and its Subsidiaries, determined on a consolidated basis as of such time in
accordance with GAAP, including, subject to clause (y) below, the principal
amount of Hybrid Equity Securities to the extent that the principal amount
thereof is treated as indebtedness in accordance with GAAP, excluding (x) any
indebtedness of Borrower and its Subsidiaries with respect to which the lenders
do not have recourse to Borrower for the payment of principal and interest, and
(y) for purposes of determining the numerator in the capitalization ratio
required by Section 5.01 only (and not for purposes of the definition of Total
Capital), any Hybrid Equity Securities to the extent that the principal amount
thereof is less than or equal to the Hybrid Equity Securities Threshold Amount.
As used in this definition, “Hybrid Equity Securities Threshold Amount” at any
time means 15% of Total Capital at such time.
“Consolidated Stockholders’ Equity” means the par or stated value of the stock
of Borrower plus additional paid-in capital plus retained earnings plus Hybrid
Equity Securities to the extent that such Hybrid Equity Securities are either
(a) treated as additions to consolidated stockholders’ equity in accordance with
GAAP or (b) treated as indebtedness in accordance with GAAP (provided that the
principal amount of such indebtedness in excess of the Hybrid Equity Securities
Threshold Amount shall not be added to Consolidated Stockholders’ Equity), and
plus or minus any other credits or debits to stockholders’ equity, all as shown
on the consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP.

-4-





--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any other Lender.
“Default” means an event which with the giving of notice or the passage of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender (a) that has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, (b) that has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) that
has failed, within two Business Days after request by a Credit Party or the
Borrower, in each case acting in good faith, to provide a certification in
writing in form and substance satisfactory to the Person making such request
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such requesting Person’s receipt of such certification in form and substance
satisfactory to it, the Administrative Agent and the Borrower, (d) that has
become the subject of a Bankruptcy Event, or (e) that has assigned or
transferred all or a part of its rights hereunder without the prior written
consent of the Borrower, unless such assignment or transfer is made without the
consent of the Borrower pursuant to Section 9.04(b)(i)(A).
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date upon which the conditions precedent set forth in
Section 6.01 have been satisfied (or waived in accordance with the terms and
conditions of Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Persons or any
other Person, providing for access to data protected by passcodes or other
security system.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the failure of any Plan
to meet the minimum funding standards under Section 412 of the Code or Section
302 of ERISA, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to

-5-





--------------------------------------------------------------------------------




any Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan, (e) the receipt by the Borrower or any ERISA Affiliate from the Pension
Benefit Guaranty Corporation or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
withdrawal liability under Section 4202 of ERISA, or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 9.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Exempted Subsidiary” means a Subsidiary that (a) is an obligor with respect to
Indebtedness incurred to finance a Project and (b) (i) holds no assets other
than those related to a Project or (ii) is a direct equityholder in one or more
such obligors and holds no assets other than (x) equity interests in one or more
such obligors, (y) assets located in, or related to hydrocarbons or other
property located in, Mozambique and (z) equity interests in one or more Persons
holding no assets other than as described in clauses (x) and (y).
“Existing Credit Agreement” means that certain 364-Day Revolving Credit
Agreement dated as of June 17, 2014, among the Borrower, the lenders party
thereto, and the agents referred to therein, as amended and supplemented from
time to time.
“Facility Fee” has the meaning assigned to such term in Section 2.04(a).
“Facility Fee Rate” means a rate per annum determined daily in accordance with
the Pricing Schedule.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

-6-





--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Payment Date” means each of the following days: (a) the third Business Day
following the last day of each March, June, September and December, (b) on the
Maturity Date; and (c) on the date on which the Commitments shall terminate or
be reduced to zero as provided herein.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower or any
other officer or employee that any of the foregoing may, in accordance with the
Borrower’s customary business practices, designate to act as a Financial Officer
by notice to the Administrative Agent in accordance with this Agreement.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any Subsidiary or a financing vehicle of
the Borrower or any Subsidiary, other than common stock, that meet the following
criteria: (a)(i) the Borrower demonstrates that such securities were classified,
at the time they were issued, as possessing a minimum of “intermediate equity
content” by S&P or “Basket C equity credit” or “Basket D equity credit” by
Moody’s (or the equivalent classifications then in effect by such agencies) and
(ii) on such determination date, such securities are classified as possessing
“intermediate equity content” by S&P or “Basket C equity credit” or “Basket D
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (b) such securities require no repayments or prepayments and
no mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of all obligations of the Borrower under this Agreement. As used in this
definition, “mandatory redemption” shall not include conversion of a security
into common stock and “Subsidiary” shall include the Western Gas Entities.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBOR Screen Rate.”
“Indebtedness” means any indebtedness which (a) is for money borrowed, (b)
represents the deferred purchase price of property or assets purchased, except
trade accounts payable in the ordinary course of business, (c) is in respect of
a capitalized lease, an advance payment or production payment (other
than in respect of advance payments or production payments received in the
ordinary course of business for hydrocarbons which must be delivered within 18
months after the date of such payment) or

-7-





--------------------------------------------------------------------------------




(d) is in respect of a guarantee of any of the foregoing obligations of another
Person, provided that the amount of any indebtedness described in this clause
(d) shall be deemed to be an amount equal to the stated or determinable amount
of the Indebtedness in respect of which such guarantee is made (and after giving
effect to any cap or other limitation on the guarantee by such Person in respect
of such Indebtedness) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such guarantor is required to
perform thereunder) as determined in accordance with GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Indemnitee” has the meaning specified in Section 9.03(b).
“Index Debt” has the meaning assigned to such term in Schedule I.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
November 2015 relating to the Borrower and the Transactions.
“Interest Election Request” has the meaning assigned to such term in Section
2.08(f).
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at an interval of three months’ duration after the
first day of such Interest Period.
“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or any shorter period)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a LIBOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period that is available that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period that is available that exceeds the Impacted Interest Period, in
each case, as of the Specified Time on the Quotation Day for such Interest
Period.

-8-





--------------------------------------------------------------------------------




“IRS” means the United States Internal Revenue Service.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable LIBOR Screen Rate; provided that if any LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBOR Screen Rate” means, with respect to any LIBOR Borrowing for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (as applicable, the “Screen Rate”), as of the Specified
Time on the Quotation Day for such Interest Period; provided, that, if the
Screen Rate shall not be available at the applicable time for the applicable
Interest Period (the “Impacted Interest Period”), then the LIBOR Screen Rate for
such Interest Period shall be the Interpolated Rate, subject to Section 2.15;
provided, further, that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Loan Document(s)” means this Agreement, any Notes and each and every other
agreement executed in connection with this Agreement.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in determining the Majority Lenders at any time.
“Material Adverse Change” means any change occurring since December 31, 2014, in
the consolidated financial position or results of operations of the Borrower and
its Subsidiaries taken as a whole that has had or could reasonably be expected
to have the effect of preventing the Borrower from carrying on its business or
from meeting its current and anticipated obligations on a timely basis.
“Maturity Date” means January 18, 2017.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA to which, (a) the Borrower, a Subsidiary, or an ERISA
Affiliate is making contributions or is

-9-





--------------------------------------------------------------------------------




required to make contributions, or (b) the Borrower, a Subsidiary or an ERISA
Affiliate within the last six (6) years has made contributions or been required
to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that requires the approval of each Lender, all affected
Lenders or any other class or group of Lenders in accordance with the terms of
Section 9.02(b) (other than the Majority Lenders) and has been approved by the
Majority Lenders.
“Note” means any promissory note of the Borrower payable to a Lender or its
registered assigns permitted hereunder in substantially the form attached hereto
as Exhibit A.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.13).
“Participant” has the meaning assigned to it in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof or any other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to the provisions of Title IV of ERISA (other than a
Multiemployer Plan) and which (a) is currently or hereafter sponsored,
maintained or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate
or (b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate
“Pricing Schedule” means the schedule attached hereto as Schedule I and
identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Principal Amount” means the outstanding principal amount of any Loan.
“Principal Property” means as defined in the Public Indenture.
“Project” means a Mozambique LNG project.

-10-





--------------------------------------------------------------------------------




“Public Indenture” means the Indenture, dated as of September 19, 2006, between
the Borrower and The Bank of New York, as Trustee.
“Quotation Day” means, with respect to any Borrowing for any Interest Period,
two Business Days prior to the commencement of such Interest Period; unless
market practice differs in the London interbank market, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in the London interbank market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days).
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable Interest Period as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in
dollars and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in dollars and for that
period.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower; provided that at least three Reference
Banks shall be appointed; provided, further, that no Lender shall be obligated
to be a Reference Bank without its consent.
“Register” has the meaning assigned to such term in Section 9.04(b)(iii).
“Related Parties” means with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.
“Revolving Commitment Termination Date” means the earliest of:
(a)    the Maturity Date;
(b)    the date on which the Commitments are terminated in full or reduced to
zero pursuant to Section 2.05; and
(c)    the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to Article VII.
Upon the occurrence of any event described in clause (a), (b) or (c), the
Commitments shall terminate automatically and without any further action.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Principal Amount of such Lender’s Revolving Loans at such time.
“Revolving Loan” means any Loan made by the Lenders pursuant to Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the

-11-





--------------------------------------------------------------------------------




Treasury, the U.S. Department of State, the United Nations Security Council, the
European Union or any EU member state in which the Borrower or any of its
Subsidiaries operates or conducts business, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person controlled (to the
knowledge of the Borrower) by any such Person.
“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBOR
Screen Rate”.
“Significant Subsidiary” means any Subsidiary that is a “significant subsidiary”
(as defined in Regulation S-X of the Commission under the Securities and
Exchange Act of 1934) of the Borrower.
“Specified Time” means, in relation to a LIBOR Loan, as of 11:00, London time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower; provided that the Western Gas
Entities shall be deemed not to be Subsidiaries of the Borrower except (a) to
the extent that the Western Gas Entities are required by GAAP to be consolidated
with the Borrower, the Western Gas Entities shall constitute Subsidiaries of the
Borrower for the purposes of Section 5.01 (and, for the avoidance of doubt, they
shall be included as Subsidiaries in the definitions of “Consolidated
Indebtedness, “Consolidated Stockholders’ Equity” and “Total Capital” for such
purposes) and (b) for the purposes of the definition of “Total Assets” contained
in Section 5.02.
“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent for the Lenders hereunder, together with its
successors in such capacity.

-12-





--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Assets” has the meaning assigned to such term in Section 5.02.
“Total Capital” has the meaning assigned to such term in Section 5.01.
“Transactions” means the execution, delivery, and performance by the Borrower of
this Agreement, the borrowing of the Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(3).
“USA Patriot Act” has the meaning assigned to such term in in Section 9.14.
“Western Gas Entities” means Western Gas Equity Partners, LP, Western Gas
Partners, LP and their respective subsidiaries.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “LIBOR Loan” or “LIBOR Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (g) in the computation of periods
of time herein from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” mean “to but excluding”
and the word “through” means “to and including”.

-13-





--------------------------------------------------------------------------------




Section 1.04    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in each case in accordance with GAAP as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that Lenders holding greater than
66.67% of the total Commitments then outstanding request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II
AMOUNT AND TERMS OF LOANS
Section 2.01    Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans denominated in dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
(b)    Each Revolving Loan shall be made only during the Availability Period as
part of a Revolving Borrowing consisting of Revolving Loans of the same Type
made by the Lenders ratably in accordance with their Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(c)    Subject to Section 2.15, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement or create or increase
any obligation of the Borrower not otherwise arising, or arising in such
increased amount, under Section 2.12.
(d)    At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided ,
further, that there shall not at any time be more than a total of ten LIBOR
Revolving Borrowings in the aggregate outstanding.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

-14-





--------------------------------------------------------------------------------




Section 2.02    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date; provided that all Loans shall be paid on such earlier date upon
which the maturity of the Loans shall have been accelerated pursuant to Article
VII.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.02 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns permitted
hereunder) in substantially the form attached hereto as Exhibit A. Thereafter,
the Loans evidenced by such Note and interest thereon shall, at all times
(including after assignment pursuant to Section 9.04), be represented by one or
more Notes in such form payable to the payee named therein (or to such payee and
its registered assigns permitted hereunder).
(f)    Each Lender is authorized to and shall endorse the date, the Type and
amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to the same or another Type, and the date
and amount of each payment of principal with respect thereto on the schedule
annexed to and constituting a part of its Note from the Borrower. No failure to
make or error in making any such endorsement as authorized hereby shall affect
the validity of the obligations of the Borrower to repay the unpaid Principal
Amount of the Loans made to the Borrower with interest thereon as provided in
Section 2.08 or the validity of any payment thereof made by the Borrower. Each
Lender shall, at the request of the Borrower, deliver to the Borrower copies of
the Borrower’s Note and the schedules annexed thereto.
Section 2.03    Procedure for Borrowing. The Borrower may borrow Revolving Loans
on any Business Day; provided that the Borrower shall notify the Administrative
Agent by telephone of the Borrowing (the “Borrowing Request”) (a) in the case of
a LIBOR Borrowing, not later than 10:00 a.m., New York City time, three (3)
Business Days prior to the Borrowing Date or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time on the Borrowing Date.
Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

-15-





--------------------------------------------------------------------------------




(i)    the aggregate amount of the requested Borrowing;
(ii)    the Borrowing Date, which shall be a Business Day;
(iii)    whether the Borrowing is to be an ABR Borrowing or a LIBOR Borrowing
(in each case stating the amounts requested);
(iv)     in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.10.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. Each
Lender will make the amount of its pro rata share of each Borrowing available to
the Administrative Agent for the account of the Borrower in accordance with
Section 2.10. The proceeds of each such Borrowing of Revolving Loans will be
made available to the Borrower by the Administrative Agent in accordance with
Section 2.10.
Section 2.04    Facility Fees.
(a)    Subject to Section 2.04(b), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee from the
Effective Date to, but not including, the Revolving Commitment Termination Date,
computed at the Facility Fee Rate on the daily amount of the Commitment of such
Lender (whether used or unused) (the “Facility Fee”); provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to, but not including, the date on which such Lender
ceases to have any Revolving Credit Exposure.
(b)    If any Lender shall become a Defaulting Lender, then, notwithstanding
Section 2.04(a) above and without prejudicing any right or remedy that the
Borrower may have with respect to, on account of, arising from or relating to
any event pursuant to which such Lender shall be a Defaulting Lender, no
Facility Fee shall accrue for the account of such Lender from and after the date
upon which such Lender shall have become a Defaulting Lender (for so long as
such Lender is a Defaulting Lender).
(c)    Accrued Facility Fees payable to any Lender shall be payable in arrears
on each Fee Payment Date, commencing on the first Fee Payment Date to occur
after the Effective Date. All accrued Facility Fees payable to any Lender which
are not paid on or before the Maturity Date shall be due and payable on demand.
All Facility Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

-16-





--------------------------------------------------------------------------------




(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Facility Fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.05    Reduction or Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Revolving Commitment
Termination Date. The Borrower shall have the right, upon not less than two (2)
Business Days’ notice to the Administrative Agent, to terminate the Commitments
or, from time to time, reduce the amount of the Commitments; provided, however,
that the Borrower shall not terminate or reduce any Commitment if, after giving
effect to any concurrent repayment of the Loans in accordance with Section 2.06
and Section 2.07 the total Revolving Credit Exposures would exceed the total
Commitments. Any reduction shall be accompanied by prepayment of the Loans to
the extent, if any, that the total Revolving Credit Exposures then outstanding
exceeds the total Commitments as then reduced. Any termination of the
Commitments shall be accompanied by prepayment in full of the Loans then
outstanding and the payment of any unpaid interest accrued thereon and fees then
accrued hereunder and other amounts then due and payable hereunder to or for the
accounts of Lenders, including, without limitation, such amounts required
pursuant to Section 2.16). Each notice delivered by the Borrower pursuant to
this Section 2.05 shall be irrevocable (unless otherwise agreed to by the
Administrative Agent); provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Upon receipt
of such notice, the Administrative Agent shall promptly notify each Lender
thereof. Any partial reduction shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and shall reduce
permanently the total amount of the Commitments, together with a corresponding
reduction in the aggregate amount of each Lender’s applicable Commitment. The
Commitments once terminated or reduced may not be reinstated. Each reduction of
the Commitments shall be made ratably among the Lenders in accordance with their
Commitments.
Section 2.06    Optional Prepayments.
(a)    The Borrower may, at its option, as provided in this Section 2.06, at any
time and from time to time prepay any Borrowing, in whole or in part, upon
notice to the Administrative Agent, by telephone (confirmed by telecopy) (i) in
the case of prepayment of a LIBOR Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 4:00 p.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable (unless otherwise agreed to by the Administrative Agent)
and shall specify the prepayment date and the Principal Amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.05, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.05.
Promptly following receipt of any such prepayment notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. All prepayments pursuant to this
Section 2.06 shall include accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of LIBOR Borrowings, any amounts
payable pursuant to Section 2.16. The Loans shall also be subject to prepayment
as provided in Section 2.05, Section 2.07 and Section 9.13.
(b)    Partial optional prepayments pursuant to this Section 2.06 shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section

-17-





--------------------------------------------------------------------------------




2.01. All prepayments of Loans pursuant to this Section 2.06 shall be without
the payment by the Borrower of any premium or penalty except for amounts payable
pursuant to Section 2.16.
Section 2.07    Mandatory Prepayments.
(a)    If at any time the total Revolving Credit Exposures exceeds the total
Commitments, the Borrower shall prepay the Loans in an amount equal to such
excess.
(b)    Each prepayment of Loans pursuant to this Section 2.07 shall be
accompanied by payment of accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of LIBOR Loans, any amounts payable
pursuant to Section 2.16.
Section 2.08    Interest.
(a)    The Principal Amount of the Loans comprising each LIBOR Revolving
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
(b)    The Principal Amount of the Loans comprising each ABR Revolving Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.08 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (b) of this Section 2.08.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
2.08 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing for an additional Interest Period (and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor), all as provided in this Section
2.08. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall then and thereafter be
considered a separate Borrowing.
(f)    To make an election pursuant to this Section 2.08, the Borrower shall
notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving

-18-





--------------------------------------------------------------------------------




Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
(g)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and
(iv)    if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
(h)    If any such Interest Election Request requests a LIBOR Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(i)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(j)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be continued as a LIBOR
Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.
Section 2.09    Computation of Interest and Fees.
(a)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall each be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate, LIBO
Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error. The Administrative
Agent shall notify the Borrower and the Lenders of each determination of a LIBO
Rate or Adjusted LIBO Rate. The Administrative Agent shall notify the Borrower
and the Lenders of the effective date and the amount of each change in the
Alternate Base Rate.

-19-





--------------------------------------------------------------------------------




(b)    The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.09(a).
Section 2.10    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 12:00 p.m., New York City time (or, in the case of an ABR Borrowing, 4:00
p.m., New York City time), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.10(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the cost incurred by the Administrative Agent for making such
Lender’s share of such Borrowing and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
Section 2.11    Pro Rata Treatment and Payments Generally.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, Section 2.14 or Section 2.16, or otherwise) at or prior to the time
expressly required hereunder for such payment (or, if no such time is expressly
required, prior to 4:00 p.m., New York City time), on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent, to such account as may be specified
by the Administrative Agent (provided that the Administrative Agent shall
provide at least five (5) Business Days’ notice prior to any change to such
account (unless the Borrower otherwise agrees in writing)), except that payments
pursuant to Section 2.12, Section 2.14 or Section 2.16 and Section 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,

-20-





--------------------------------------------------------------------------------




and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by such Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the cost incurred by the
Administrative Agent for making such distributed amount and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.10(b), Section 2.11(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
Section 2.12    Increased Cost of Loans.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other

-21-





--------------------------------------------------------------------------------




assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any LIBOR Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided, however that
the foregoing shall not apply to any capital adequacy or liquidity requirement
imposed solely by reason of any business combination effected after the date
hereof.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.12 shall be delivered to the
Borrower and shall be prima facie evidence of the amount of such payment. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof. Notwithstanding the foregoing, no
Lender shall be entitled to seek compensation pursuant to this Section 2.12
unless the certificate referred to in this clause (c) shall (i) state that it is
the general practice of such Lender at the time to seek compensation under
similar circumstances from other similarly situated borrowers (to the extent
such Lender or Issuing Bank has the right under such similar credit facilities
to do so) and (ii) set forth in reasonable detail the manner in which such
amount or amounts were determined.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs or reductions incurred more than 270 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

-22-





--------------------------------------------------------------------------------




(e)    If any Lender requests compensation under this Section 2.12 or to charge
interest rates based upon the LIBO Rate or the Adjusted LIBO Rate as
contemplated by this Agreement pursuant to Section 2.13, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to this Section 2.12 or Section 2.14, as the
case may be, in the future, or mitigate the impact of Section 2.13, as the case
may be, and (ii) would not subject such Lender to any unreimbursed out of pocket
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.
Section 2.13    Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a change in any applicable law
or regulation after the date of this Agreement or in the interpretation thereof
after the date of this Agreement by any authority charged with the
administration thereof shall make it unlawful for such Lender to give effect to
its obligations to charge interest rates based upon the LIBO Rate or the
Adjusted LIBO Rate as contemplated by this Agreement, the obligation of such
Lender to make, continue or maintain affected Loans hereunder shall be suspended
for the duration of such illegality. Such Lender, by written notice to the
Administrative Agent, and to the Borrower, shall declare that such Lender’s
obligation to make affected Loans and to, continue and maintain affected Loans
shall be suspended, and the Borrower, on the last day of the then current
Interest Period applicable to such affected Loans or portion thereof or, if such
Lender so requests, on such earlier date as may be required by relevant law,
shall prepay the affected Loans of such Lender or, if lawful and otherwise
permitted hereunder, convert such Loans to ABR Loans (the rate of interest on
which shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to clause (c) of the definition of
Alternate Base Rate) and (iii) upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 2.16. If and when such illegality ceases to exist, such suspension
shall cease and such Lender shall notify the Borrower and the Administrative
Agent thereof and any Loans previously continued from LIBOR Loans to ABR Loans
pursuant to this Section 2.13 shall be continued as Loans of Types corresponding
to the Loans maintained by the other Lenders on the last day of the Interest
Period of the corresponding LIBOR Loans of such other Lenders.
Section 2.14    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

-23-





--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that the
Borrower shall not be required to make any payment pursuant to this Section 2.14
if the Recipient makes demand for such payment more than 270 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for payment of such Indemnified taxes and
(ii) the date on which such Recipient has made payment of such Indemnified
Taxes. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion,

-24-





--------------------------------------------------------------------------------




execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

-25-





--------------------------------------------------------------------------------




(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

-26-





--------------------------------------------------------------------------------




(i)    Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
Section 2.15    Market Disruption and Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a LIBOR
Borrowing the LIBOR Screen Rate shall not be available for such Interest Period
with respect to such Borrowing for any reason and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Borrowing; provided, however, that if less than two Reference Banks shall supply
a rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Borrowing, then such Borrowing shall be made as an ABR Borrowing at the
Alternate Base Rate.
(b)    If prior to the commencement of any Interest Period for a LIBOR
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly as practicable thereafter) and, subject
to Section 2.16, unless the Borrower notifies the Administrative Agent that it
elects not to borrow on such date, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing, for the applicable Interest Period shall be ineffective and
(ii) if any Borrowing Request requests a LIBOR Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
Principal Amount of any LIBOR Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.06 and
is revoked in accordance therewith), (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBOR Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the Principal Amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such Principal Amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such

-27-





--------------------------------------------------------------------------------




period, for dollar deposits of a comparable amount and period from other banks
in the eurodollar market. A certificate of any such Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and the Administrative Agent and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. Notwithstanding anything to the contrary contained herein, no
Lender shall be entitled to receive any amount or amounts pursuant to this
Section 2.16 if such amount or amounts are attributable solely to the merger or
other consolidation of such Lender with another Lender.
Section 2.17    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Facility Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.04(a); and
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Majority Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.
In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01    Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
(a)    (i) the Borrower has been duly incorporated and is validly existing and
in good standing under the laws of the State of Delaware, and (ii) the Borrower
is qualified to do business as a foreign corporation and is in good standing in
each jurisdiction of the United States in which the ownership of its properties
or the conduct of its business requires such qualification and where the failure
to so qualify would constitute a Material Adverse Change.
(b)    This Agreement, the Transactions and all other Loan Documents to which
the Borrower is a party have been duly authorized, executed and delivered by the
Borrower, and each of this Agreement, its Notes and the other Loan Documents to
which it is a party constitutes a valid and binding agreement of the Borrower,
enforceable in accordance with its respective terms, subject to the effect of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principals of general applicability. The Borrower’s
Notes have been duly authorized by the Borrower and, when executed, issued and
delivered pursuant hereto for value received, will constitute valid and binding
obligations of the Borrower, enforceable in accordance with their terms, except
as (i) may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, and (ii) rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general

-28-





--------------------------------------------------------------------------------




applicability. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened against the Borrower which purports to
affect the legality, validity or enforceability of this Agreement, any other
Loan Document or any of its Notes.
(c)    The execution, delivery and performance of this Agreement by the Borrower
and the execution, issuance, delivery and performance by the Borrower of its
Notes will not violate or conflict with (i) the restated certificate of
incorporation or bylaws of the Borrower, or (ii) any indenture (including the
Public Indenture), loan agreement or other similar agreement or instrument
binding on the Borrower.
(d)    To the knowledge of the Borrower, on the Effective Date there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
the Borrower, threatened against the Borrower before any Governmental Authority
as to which, in the opinion of the Borrower, there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to constitute a Material Adverse
Change.
(e)    The consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of December 31, 2012, 2013 and 2014, and the related
consolidated statements of income, stockholders’ equity and cash flows for each
of the years in the three-year period ended December 31, 2014, audited by KPMG
LLP, present fairly, in all material respects, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of December 31,
2012, 2013 and 2014, and the results of their operations and their cash flows
for each of the years in the three‑year period ended December 31, 2014, in
conformity with GAAP applied on a consistent basis.
(f)    From December 31, 2014 through the Effective Date, there has been no
Material Adverse Change.
(g)    Neither the Borrower nor any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
(h)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of ASC 715 (Accounting Standards Codification 715)) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in a Material Adverse Change.
(i)    Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information concerning the Borrower
or its subsidiaries (other than information of a general economic or industry
specific nature) furnished in writing by or on behalf of the Borrower to the
Agents or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contained any untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made, in each case as of the time so furnished;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood by the
Credit Parties that projections by their nature are inherently uncertain and no
assurances are being given that the results reflected in the projections will be
achieved.

-29-





--------------------------------------------------------------------------------




(j)    The Borrower’s Significant Subsidiaries as of December 31, 2014, are
listed on Schedule II hereto.
(k)    The Borrower has filed all United States Federal income tax returns and
all other material tax returns and reports required to be filed (or obtained
extensions with respect thereto) and has paid all Taxes required to have been
paid by it, except (i) Taxes the validity of which is being contested in good
faith by appropriate proceedings, and with respect to which the Borrower, to the
extent required by GAAP, has set aside on its books adequate reserves or (ii) to
the extent the failure to do so (individually or collectively) would not
reasonably be expected to result in a Material Adverse Change.
(l)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents (acting in their capacity as an agent for the Borrower),
are in compliance with Anti‑Corruption Laws and applicable Sanctions in all
material respects. None of (i) the Borrower, any of its Subsidiaries or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any of its Subsidiaries (acting in its capacity as an agent for the Borrower
or any of its Subsidiaries) that will act in any capacity in connection with the
credit facility established hereby, is a Sanctioned Person. No proceeds of any
Borrowing will be used in a manner that will result in a Default under Section
5.05.
(m)    No Event of Default has occurred and is continuing.
ARTICLE IV
AFFIRMATIVE COVENANTS
During the period commencing on and including the Effective Date until the date
on which all Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 4.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    Within the period required by applicable law (and concurrently with the
filing thereof with the Commission), copies of the annual reports, information,
documents and other reports (or copies of such portions of any of the foregoing
as the Commission may from time to time by rules and regulations prescribe)
which the Borrower may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or, if the
Borrower is not required to file information, documents or reports pursuant to
either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section 13
of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations; provided, however, that the Borrower shall
be deemed to have furnished the information required by this Section 4.01(a) if
it shall have timely made the same available on “EDGAR” and/or through its home
page on the worldwide web (at the date of this Agreement located at
http://www.anadarko.com) and complied with Section 4.01(e) in respect thereof;
provided further, however, that if any Lender is unable to access EDGAR or the
Borrower’s home page on the worldwide web, the Borrower agrees to provide such
Lender with paper copies of the information required to be furnished pursuant to
this Section 4.01(a) promptly following notice from the Administrative Agent
that such Lender has requested same.

-30-





--------------------------------------------------------------------------------




(b)    Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of the Borrower, a statement by a responsible
officer of the Borrower calculating compliance or non-compliance, as the case
may be, with Section 5.01 as of the close of such period and stating whether to
the knowledge of the Borrower an event has occurred during such period and is
continuing which constitutes an Event of Default or a Default, and, if so,
stating the facts with respect thereto.
(c)    Within one hundred twenty (120) days after the close of each fiscal year
of the Borrower, a statement by a responsible officer of the Borrower
calculating compliance or non‑compliance, as the case may be, with Section 5.01
as of the close of such period and stating whether to the knowledge of the
Borrower an event has occurred during such period and is continuing which
constitutes an Event of Default or a Default, and, if so, stating the facts with
respect thereto.
(d)    Such other information respecting the financial condition or operations
of the Borrower and its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
(e)    Information required to be delivered pursuant to Section 4.01(a) above
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on “EDGAR” or the Borrower’s website or another website identified in
such notice and accessible by the Administrative Agent without charge (and the
Borrower hereby agrees to provide such notice).
Section 4.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower that
has a reasonable likelihood of being adversely determined and, if so adversely
determined, could reasonably be expected to result in a Material Adverse Change;
and
(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Change.
Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken with respect thereto.
Section 4.03    Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as agents for the Borrower or any of its
Subsidiaries), with Anti-Corruption Laws and applicable Sanctions.

-31-





--------------------------------------------------------------------------------




Section 4.04    Use of Proceeds.
(a)    The proceeds of the Revolving Loans will be used by the Borrower only
(i) to repay loans and other amounts owing under the Existing Credit Agreement
and (ii) for general corporate purposes of the Borrower and its Subsidiaries.
(b)    No part of the proceeds of any Loan will be used for any purpose which
violates the provisions of Regulations U or X of the Board of Governors of the
Federal Reserve System.
Section 4.05    Compliance with Indenture. The Borrower will comply with the
provisions of Section 1005 of the Public Indenture, which provision, together
with related definitions, are hereby incorporated herein by reference for the
benefit of the Lenders and shall continue in effect for purposes of this Section
4.05 regardless of termination, or any amendment or waiver of, or any consent to
any deviation from or other modification of, the Public Indenture; provided,
however, that, for purposes of this Section 4.05, (a) references in the Public
Indenture to “the Securities” shall be deemed to refer to the obligation of the
Borrower to pay the principal of and interest on its Loans, (b) references in
the Public Indenture to “the Trustee” shall be deemed to refer to the
Administrative Agent, (c) references in the Public Indenture to “this Indenture”
shall be deemed to refer to this Agreement, and (d) references in the Public
Indenture to “supplemental indentures” shall be deemed to refer to amendments or
supplements to this Agreement.
Section 4.06    Corporate Existence. Subject to Section 5.04, the Borrower will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence.
Section 4.07    Insurance. The Borrower will at all times maintain, with
financially sound and reputable insurers, insurance of the kinds, covering the
risks and in the relative proportionate amounts (including as to self-insurance)
customarily carried by companies engaged in the same or similar business and
similarly situated; provided that the Borrower shall not be required to maintain
insurance against risks or in amounts no longer economically available on a de
novo or renewal basis, as applicable, to other companies engaged in the same or
similar business and similarly situated.
ARTICLE V
NEGATIVE COVENANTS
During the period commencing on and including the Effective Date until all
Commitments have expired or been terminated and the principal of and interest on
each Loan and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:
Section 5.01    Indebtedness to Capitalization Ratio. At the end of each fiscal
quarter of the Borrower, Consolidated Indebtedness divided by Total Capital
shall not exceed 65%. For purposes of this provision, “Total Capital” is equal
to the sum (without duplication) of Consolidated Stockholders’ Equity, exclusive
of the effect of any noncash writedowns made subsequent to the date hereof, plus
Consolidated Indebtedness.
Section 5.02    Limitation on Certain Secured Indebtedness. The Borrower will
not incur, issue or assume any Indebtedness secured by a mortgage on oil, gas,
coal or other minerals in place, or on related leasehold or other property
interest, which is incurred to finance development or production costs if the
aggregate amount of all such Indebtedness exceeds 10% of Total Assets. For
purposes of this provision, “Total Assets” means the aggregate amount of assets
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as of the date such Indebtedness is to be incurred, issued
or assumed.

-32-





--------------------------------------------------------------------------------




Section 5.03    Limitations on Sales and Leasebacks. The Borrower will not
itself, and will not permit any Subsidiary to, enter into any arrangement with
any bank, insurance company or other lender or investor (not including the
Borrower or any Subsidiary) or to which any such lender or investor is a party,
providing for the leasing by the Borrower or a Subsidiary for a period,
including renewals, in excess of three years, of any Principal Property (as
defined in the Public Indenture) which has been or is to be sold or transferred
more than one hundred eighty (180) days after the completion of construction and
commencement of full operation thereof, by the Borrower or any Subsidiary to
such lender or investor or to any Person to whom funds have been or are to be
advanced by such lender or investor on the security of such Principal Property
(herein referred to as a “sale and leaseback transaction”) unless either:
(a)    The Borrower or such Subsidiary could create Indebtedness secured by a
security interest or lien on the Principal Property to be leased back in an
amount equal to the Attributable Debt with respect to the lease resulting from
such sale and leaseback transaction without equally and ratably securing the
“Securities” issued pursuant to and as defined in the Public Indenture in
accordance with Section 1005 of the Public Indenture; or
(b)    The Borrower within one hundred eighty (180) days after the sale or
transfer shall have been made by the Borrower or by a Subsidiary, applies an
amount equal to the greater of (i) the net proceeds of the sale of the Principal
Property sold and leased back pursuant to such arrangement or (ii) the net
amount (after deducting applicable reserves) at which such Principal Property is
carried on the books of the Borrower or such Subsidiary at the time of entering
into such arrangement, to the retirement of Indebtedness of the Borrower.
For purposes of this Section 5.03, none of Allison Tower, Hackett Tower or the
Timberloch Building, each in The Woodlands, Texas, or any other real property
that is used primarily as office space, shall be a Principal Property.
Section 5.04    Fundamental Changes. The Borrower shall not consolidate with or
merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:
(a)    (i) in the case of a merger or amalgamation, the Borrower is the
surviving entity; or
(ii)    the Person formed by such consolidation or into which the Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Borrower substantially as an entirety shall be
a corporation, partnership or trust, shall be organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia, shall have unsecured non-credit enhanced publicly held indebtedness
rated “investment grade” by S&P or Moody’s, and shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form satisfactory to the Administrative Agent, the obligations of the
Borrower hereunder, including the due and punctual payment of the principal of
and interest on all the Revolving Loans and the performance of every covenant of
this Agreement on the part of the Borrower to be performed or observed; and
(b)    immediately after giving effect to such transaction, no Event of Default
or Default shall have occurred and be continuing.

-33-





--------------------------------------------------------------------------------




Section 5.05    Anti-Corruption Laws and Sanctions. The Borrower will not
request any Borrowing, and the Borrower shall not use, and shall take reasonable
measures to ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents (acting in their capacity as agents for the
Borrower) shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country.
ARTICLE VI
CONDITIONS
Section 6.01    Conditions Precedent to the Effectiveness of this Agreement
(Effective Date). This Agreement shall become effective upon satisfaction of the
conditions precedent set forth in this Section 6.01; provided that the
obligations of the Lenders to make Loans hereunder are subject to satisfaction
or waiver of the conditions precedent set forth in Section 6.02:
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party, or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)    Appropriate Notes are issued payable to such Lender, if requested.
(c)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable hereunder and under any fee letter between the
Borrower and any Arranger or Lender on the Effective Date, including, to the
extent invoiced at least two Business Days prior to the Effective Date (unless
the Borrower otherwise consents), reimbursement or payment of all out‑of‑pocket
expenses (including legal fees) required to be reimbursed or paid by the
Borrower hereunder.
(d)    The Administrative Agent (or its counsel) shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower setting
forth (i) certified copies of the resolutions of the Board of Directors or the
Executive Committee of the Directors of the Borrower authorizing the execution,
delivery and performance of this Agreement and the execution, issuance, delivery
and performance of its Notes, (ii) the officers of the Borrower (A) who are
authorized to sign this Agreement and each other Loan Document to which the
Borrower is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
specimen signatures of such authorized officers, and (iii) the certificate of
incorporation and by-laws or other applicable organizational documents of the
Borrower (in each case, together with all amendments thereto, if any), certified
as being true and complete.
(e)    The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for fiscal year ended December 31, 2014 and (ii)
unaudited interim consolidated financial statements of the Borrower for each
fiscal quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available.
(f)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, setting forth
reasonably detailed computations confirming compliance with the covenant set
forth in Section 5.01, as of the fiscal quarter most recently

-34-





--------------------------------------------------------------------------------




ended for which financial statements are available and giving pro forma effect
to any Borrowing made on the Effective Date and the repayment of the
Indebtedness outstanding under the Existing Credit Agreement on such date.
(g)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all loans and other amounts owing under the Existing
Credit Agreement have been (or contemporaneously with the Effective Date will
be) repaid in full and all commitments thereunder have been terminated or
cancelled.
(h)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 6.02.
(i)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinion.
(j)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of a deputy general counsel or the general counsel of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinion.
(k)    There shall not have occurred a Material Adverse Change.
(l)    The Lenders shall have received such documents and other instruments as
are customary for transactions of this type or as they or their counsel may
reasonably request.
(m)    The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA Patriot Act, that was requested by the
Administrative Agent at least ten (10) days prior to the Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the Effective Date shall not occur unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00
p.m., New York City time, on January 31, 2016 (and, in the event such conditions
are not so satisfied, extended or waived, the Commitments shall terminate at
such time). For purposes of determining compliance with the conditions specified
in this Section 6.01, each Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.
Section 6.02    Conditions Precedent to each Extension of Credit. The obligation
of each Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in Article
III of this Agreement shall be true and correct in all material respects
(provided that such materiality qualifier shall

-35-





--------------------------------------------------------------------------------




not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section 6.02.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01    Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing at any time on or
after the Effective Date:
(a)    The Borrower shall default in any payment of principal of any Loan when
and as the same shall become due and payable, or the Borrower shall default in
any payment of interest on any Loan, or in the payment of any fees or other
amounts, when and as the same shall become due and payable hereunder, and such
default shall continue for a period of three (3) Business Days;
(b)    any representation or warranty, or certification made by the Borrower
herein or any statement or representation or certification made or deemed to be
made pursuant to Article III or Article VI shall prove to have been incorrect in
any material respect when made or deemed made (provided that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof);
(c)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.02(a) or Section 4.04 applicable to it or
Article V required to be observed or performed by the Borrower;
(d)    the Borrower shall default in the performance of any other term,
condition, covenant or agreement contained in this Agreement (except as set
forth in Section 7.01(a) or Section 7.01(c)) required to be performed by it and
such default shall continue unremedied for a period of thirty (30) days after
written notice thereof, specifying such default and requiring it to be remedied,
shall have been received by the Borrower from any Lender;
(e)    the Borrower or any Significant Subsidiary shall (i) default in the
payment of principal of any Indebtedness in an aggregate principal amount in
excess of $200,000,000 (other than the Loans) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created as and when the same shall become due and payable whether at maturity,
upon redemption, by declaration or otherwise, or (ii) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, and such default shall have resulted in such Indebtedness
being declared due and payable prior to its stated maturity; provided that (x)
for purposes of this Section 7.01(e), “Significant Subsidiary” shall not include
any Exempted Subsidiary, and (y) any default by any Significant Subsidiary under
any agreement granting a security interest over the shares in any Exempted
Subsidiary to secure Indebtedness incurred to finance a Project shall not be
considered a default for purposes of clause (ii) above;
(f)    the Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of its property, (ii) admit in writing

-36-





--------------------------------------------------------------------------------




its inability to pay its debts as such debts become due, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a voluntary case
under any Bankruptcy Law, (v) file a petition seeking to take advantage of any
other law providing for similar relief of debtors, or (vi) consent or acquiesce
in writing to any petition duly filed against it in any involuntary case under
any Bankruptcy Law;
(g)    a proceeding or case shall be commenced, without the application or
consent of the Borrower, in any court of competent jurisdiction seeking (i) its
liquidation, reorganization, dissolution or winding up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of its assets, or (iii) similar
relief in respect of it, under any law providing for the relief of debtors, and
such proceeding or case shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days (or such longer period, so long as the Borrower
shall be taking such action in good faith as shall be reasonably necessary to
obtain the timely dismissal or stay of such proceeding or case); or an order for
relief shall be entered in an involuntary case under any applicable Bankruptcy
Law, against the Borrower;
(h)    there is entered against the Borrower or any Significant Subsidiary one
or more final non-appealable judgments for the payment of money in an aggregate
amount in excess of $200,000,000 (net of insurance coverage which is reasonably
expected to be paid by the insurer), and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Significant Subsidiary
to enforce any such judgment;
(i)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a liability which would have a material adverse effect on the business, assets,
operations, prospects or conditions, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole; or
(j)    any Change of Control shall occur,
then and in each and every case the Majority Lenders or the Administrative Agent
acting at the written direction of the Majority Lenders, by notice in writing to
the Borrower, may terminate the Commitments of the Lenders hereunder and/or
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; provided that in the case of
Section 7.01(f) or (g) above, the Commitments of the Lenders hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable.
ARTICLE VIII
THE AGENTS
Section 8.01    Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers hereunder
and under any agreement executed and delivered pursuant to the terms hereof as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement, and shall not by reason of this Agreement
have a fiduciary relationship with any Lender. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any

-37-





--------------------------------------------------------------------------------




discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), subject to the other provisions of this Article VIII (including
Section 8.03), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. Notwithstanding
anything herein to the contrary, the Administrative Agent shall not be liable
for, or be responsible for any loss, cost or expense suffered by the Borrower or
any Lender as a result of, any such determination of the Revolving Credit
Exposure or the component amounts of the foregoing, except to the extent of its
unlawful action, gross negligence or willful misconduct.
Section 8.02    No Responsibility for Recitals, Etc. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
Section 8.03    Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any
agreement executed and delivered pursuant to the terms hereof unless it shall
first be indemnified (upon requesting such indemnification) to its satisfaction
by the Lenders against any and all liability and expense which it may incur by
reason of taking or continuing to take any such action. The Lenders agree to
indemnify the Administrative Agent, to the extent not reimbursed by the
Borrower, under this Agreement, ratably in accordance with the aggregate
Principal Amount of the Loans made by them (or, if no Loans are outstanding,
ratably in accordance with their respective Commitments), for any and all
liabilities, obligations, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent as agent in any way
relating to or arising out of this Agreement, the Notes or any other documents
contemplated by or referred to herein or the transactions contemplated hereby
(including the costs and expenses which the Borrower is obligated to pay under
this Agreement but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided no such liability, obligation,
damage, penalty, action, judgment, suit, cost, expense or disbursement results
from the Administrative Agent’s gross negligence or willful misconduct;
provided, however, that, in the event the Administrative Agent receives
indemnification from the Lenders hereunder with respect to costs and expenses
which the Borrower is obligated to pay under this Agreement, the Administrative
Agent shall remit to the Lenders the amount of such costs and expenses to the
extent subsequently paid by the Borrower, such remittance to be in accordance
with the proportionate amount of the indemnification made by each respective
Lender.
Section 8.04    Action on Instructions of Lenders. The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Majority Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
9.02). The Administrative Agent shall in all cases be fully protected in acting
or refraining from acting hereunder or under any agreement executed and
delivered pursuant to the terms hereof in accordance with written instructions
to it signed by the Majority Lenders, and (subject to Section 8.01)

-38-





--------------------------------------------------------------------------------




such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders.
Section 8.05    Employment of Agents, Etc. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions contained in this Article VIII shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 8.06    Reliance on Documents, Etc. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts, except to the extent of its gross
negligence or willful misconduct. The Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a notice of the assignment or transfer thereof satisfactory to the
Administrative Agent signed by such payee shall have been filed with the
Administrative Agent.
Section 8.07    Rights as a Lender. With respect to its Commitment and the Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder and under any agreement executed and delivered pursuant to the terms
hereof as any Lender, and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its capacity as
a Lender hereunder and thereunder. The Administrative Agent and its respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking or trust business with any Borrower, the Subsidiaries and their
respective Affiliates as if it were not the Administrative Agent.
Section 8.08    Non-Reliance on Agents or other Lenders. Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into
this Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder. The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by any
Borrower of this Agreement or any other document referred to or provided for
herein or therein or to inspect the properties or books of any Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the

-39-





--------------------------------------------------------------------------------




Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower or which
may at any time come into possession of any Agent or any of their respective
Affiliates.
Section 8.09    Events of Default. The Administrative Agent shall not be deemed
to have actual knowledge of an Event of Default hereunder until it shall have
received a written notice from the Borrower or any Lender referring to this
Agreement, describing such Event of Default and stating that such notice is a
“Notice of Default.”
Section 8.10    Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Majority Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent hereunder.
Section 8.11    Other Agents. Nothing contained in this Agreement shall be
construed to impose any obligation or duty whatsoever on any Persons named on
the cover of this Agreement or elsewhere in this Agreement as Syndication
Agents, or Co-Document Agents, other than those applicable to all Lenders as
such.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 1201 Lake Robbins Drive, The Woodlands,
Texas 77380, Attention of R.W. Tonnesen, Assistant Treasurer, Telecopy No. (832)
636-5029; messenger delivery to 1201 Lake Robbins Drive, The Woodlands, Texas
77380;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE
19713, Attention of Brittany Tidwell (Telecopy No. 302-634-1417; e-mail:
Brittany.m.tidwell@jpmorgan.com), with a copy

-40-





--------------------------------------------------------------------------------




to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Ryan Thompson (Fax No. (917) 456-3361); or
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential

-41-





--------------------------------------------------------------------------------




damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through an Electronic System, except to the extent of their unlawful action,
gross negligence or willful misconduct). “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section 9.01, including through an Electronic System.
Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
9.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the fullest extent permitted by applicable law, the making of
a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce any Principal Amount or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or change the
currency of any Loan, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of any Principal Amount,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.11(a) or Section 2.11(b) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change Section 6.01 or Section 6.02, without the consent of
each Lender, or (vi) change any of the provisions of this Section 9.02 or the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one primary outside counsel for the Administrative Agent, the
Arrangers and their respective Affiliates taken as a whole (and, (x) if
necessary, one local counsel for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole in each applicable jurisdiction and
(y) in the case of an actual or perceived conflict
of interest, separate counsel for each such similarly-situated group of Persons
taken as a whole), in connection with the syndication (prior to the Effective
Date) of the credit facilities provided for herein,

-42-





--------------------------------------------------------------------------------




the preparation, execution, delivery and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (ii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of one primary outside counsel for the Administrative Agent and
Lenders taken as a whole (and, (x) if necessary, one local counsel for the
Administrative Agent and the Lenders taken as a whole in each applicable
jurisdiction and (y) in the case of an actual or perceived conflict of interest,
separate counsel for each such similarly-situated group of Persons taken as a
whole) in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 9.03, or
in connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. Notwithstanding anything to the contrary,
the Borrower shall not have any obligation to pay the fees or expenses of any
Lender or the Administrative Agent in connection with any assignment of, or the
grant of any participation in, any rights of a Lender under or in connection
with this Agreement; provided that the provisions of this sentence shall not
apply to any Lender substituted for a Defaulting Lender pursuant to Section
9.13.
(b)    The Borrower shall indemnify the Administrative Agent, each other Agent,
each Arranger, and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, penalties, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses,
including the reasonable and documented fees, charges and disbursements of one
primary outside counsel for the Indemnitees taken as a whole (and, (x) if
necessary, one local counsel for the Indemnitees taken as a whole in each
applicable jurisdiction and (y) in the case of an actual or perceived conflict
of interest, separate counsel for each such similarly-situated group of Persons
taken as a whole), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of hazardous materials on or from any property owned or operated by any
Borrower or any of its subsidiaries, or any environmental liability related in
any way to any Borrower or any of its subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, penalties, claims, damages, liabilities or related expenses either (i)
did not result directly or indirectly from the action or inaction of the
Borrower or any Subsidiary or (ii) resulted from the gross negligence, unlawful
conduct or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final, non-appealable decision).
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this clause (d)

-43-





--------------------------------------------------------------------------------




shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
(e)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder except as provided in
Section 5.04 or with the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default under Section 7.01(a), (b), (f), or (g) has occurred and is
continuing, any other assignee; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment or an Affiliate of a Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $25,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under Section
7.01(a), (b), (f), (g) or (h) has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
and, unless

-44-





--------------------------------------------------------------------------------




each of the Borrower and the Administrative Agent otherwise consent, shall
result in the assigning Lender having no less than $25,000,000 in Commitments
and Loans after giving effect to such assignment;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non‑public information about the Borrower and its
Related Parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal, state and foreign securities laws.
For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meaning:
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (d) the Borrower
or any of its Affiliates.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 9.04.
(iii)    The Administrative Agent, acting for this purpose as a non‑fiduciary
agent of the Borrower, shall maintain at one of its offices, a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and Principal
Amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section 9.04 and any written consent to such assignment required by
paragraph (b)(i) of this Section 9.04 and upon satisfaction of the additional
conditions set forth in paragraph (b)(ii) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.10(b), Section 2.11(d) or Section
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

-45-





--------------------------------------------------------------------------------




(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.12, Section 2.14, and
Section 2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender)
will be delivered to the Borrower and the Administrative Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.16 as if it were an
assignee under paragraph (b) of this Section 9.04; and (B) shall, except as
provided in subparagraph (ii) below hereof, not be entitled to receive any
greater payment under Section 2.12 or Section 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, to the extent necessary
to effectuate an assignment pursuant to Section 9.13, at the Borrower’s request
and with the Borrower’s assistance, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 9.13 with respect to any
applicable Participant. Each Lender that sells a participation shall, acting
solely for this purpose as a non‑fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
Principal Amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. Notwithstanding anything
to the contrary, unless otherwise expressly agreed by the Borrower in writing,
no Participant shall be entitled to the benefits of Section 9.08 as though it
were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or Section 2.14 then the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless (i)
the sale of the participation to such Participant is made with the Borrower’s
prior written consent and (ii) the documentation required under Section 2.14(f)
is provided to the Borrower.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations (i) to the
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, (ii) to any other central banking authority, and
(iii) to

-46-





--------------------------------------------------------------------------------




a trustee for the benefit of holders of debt securities issued by such Lender,
and this Section 9.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 2.12, Section 2.14, Section
2.16, Section 9.03, this Section 9.05, and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitments or the
termination of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent and the Lenders constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

-47-





--------------------------------------------------------------------------------




Section 9.08    Right of Setoff. If (a) an Event of Default shall have occurred
and be continuing, and (b) the principal of the Loans has been accelerated, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Supreme Court of the State of New York, sitting in New York County, Borough of
Manhattan, and of the United States District Court of the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from
either thereof, in any action or proceeding arising out of or relating to this
Agreement, the Notes, or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any of the other
Agents or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b)

-48-





--------------------------------------------------------------------------------




ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. The Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors who have a reason to use such Information in connection with the
administration of this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will agree
to use the Information solely for the purpose of such administration), (b) to
the extent requested by any regulatory authority or any self-regulatory body
having authority to regulate or oversee any aspect of any Lender’s (or any
Affiliate of such Lender) business or property, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) to a court or other Governmental
Authority in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement in favor of the Borrower containing
provisions substantially the same as those of this Section 9.12, to any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (g) with the consent of the
Borrower, or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.12. For the purposes of this
Section 9.12, “Information” means all information received from the Borrower or
its representatives relating to the Borrower, its subsidiaries or their
respective business; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Subject to the foregoing restrictions on
disclosure, any Person required to maintain the confidentiality of Information
as provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 9.13    Replacement of Lenders.
(a)    If (i) the obligation of any Lender to make LIBOR Loans or continue Loans
as LIBOR Loans has been suspended pursuant to Section 2.13, (ii) any Lender has
demanded compensation under Section 2.12 or Section 2.14, (iii) if any Lender
becomes a Non-Consenting Lender, or (iv) if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or Section 2.14) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent (to the extent required by Section 9.04(b)(i)) of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) any such assignment shall be made
without representation, warranty or recourse by or to the assignee and (iv) in
the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made

-49-





--------------------------------------------------------------------------------




pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. No Lender (other than a Defaulting Lender) shall be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
(b)    Each Lender agrees that if it is replaced pursuant to this Section 9.13,
it shall execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any promissory note (if the assigning Lender’s Loans are
evidenced by one or more promissory notes) subject to such Assignment and
Assumption; provided that the failure of any Lender replaced pursuant to this
Section 9.13 to execute an Assignment and Assumption or deliver such promissory
notes shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the promissory
notes shall be deemed cancelled upon such failure. Each Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Lender’s attorney‑in‑fact, with full authority in the
place and stead of such Lender and in the name of such Lender, from time to time
in the Administrative Agent’s discretion, with prior written notice to such
Lender, to take any action and to execute any such Assignment and Assumption or
other instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph (b).
Section 9.14    USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of the
Borrower and such Subsidiaries and other information that will allow such Lender
to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.
Section 9.15    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for the purpose of this Section 9.15, the “Financing
Parties”), may have economic interests that conflict with those of the Borrower.
The Borrower acknowledges and agrees:
(a)    nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or other implied duty between the
Financing Parties and the Borrower, its stockholders or its Affiliates;
(b)    the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lender’s, on the one hand, and the Borrower,
on the other;
(c)    in connection therewith and with the process leading to such transaction
each of the Financing Parties is acting solely as a principal and not the agent
or fiduciary of the Borrower, its management, stockholders, creditors or any
other Person;
(d)    no Financing Party has assumed an advisory or fiduciary responsibility in
favor of the Borrower with respect to the transactions contemplated hereby or
the process leading thereto (irrespective of whether any Financing Party or any
of its Affiliates has advised or is currently advising the Borrower on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents;
(e)    the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate;

-50-





--------------------------------------------------------------------------------




(f)    the Borrower is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto; and
(g)    the Borrower will not claim that any Financing Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with such transaction or the process leading
thereto.
[SIGNATURES BEGIN ON NEXT PAGE]



-51-





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
BORROWER:    
 
ANADARKO PETROLEUM CORPORATION,
 
 
as Borrower
 
 
 
 
 
 
 
By:
/s/ Albert L. Richey
 
 
 
Name:
Albert L. Richey
 
 
 
Title:
Senior Vice President, Finance and Treasurer




[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
 
By:
/s/ Dave Katz
 
 
 
Name:
Dave Katz
 
 
 
Title:
Executive Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:
/s/ Borden Tennant
 
 
 
Name:
Borden Tennant
 
 
 
Title:
Assistant Vice President


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Kenneth Phelan
 
 
 
Name:
Kenneth Phelan
 
 
 
Title:
Vice President


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Sherwin Brandford
 
 
 
Name:
Sherwin Brandford
 
 
 
Title:
Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Maureen Maroney
 
 
 
Name:
Maureen Maroney
 
 
 
Title:
Vice President


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
MIZUHO BANK, LTD., as a Lender
 
 
 
 
 
 
 
By:
/s/ Donna DeMagistris
 
 
 
Name:
Donna DeMagistris
 
 
 
Title:
Authorized Signatory


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
By:
/s/ Vanessa Kurbatskiy
 
 
 
Name:
Vanessa Kurbatskiy
 
 
 
Title:
Vice President


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
BNP Paribas, as a Lender
 
 
 
 
 
 
 
By:
/s/ Ann Rhoads
 
 
 
Name:
Ann Rhoads
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Sriram Chandrasekaran
 
 
 
Name:
Sriram Chandrasekaran
 
 
 
Title:
Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
CREDIT AGRICOLE CORPORATE AND
 
 
INVESTMENT, as a Lender
 
 
 
 
 
 
 
By:
/s/ Dennis Petito
 
 
 
Name:
Dennis Petito
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Michael Willis
 
 
 
Name:
Michael Willis
 
 
 
Title:
Managing Director






[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
Credit Suisse AG, Cayman Islands Branch, as a Lender
 
 
 
 
 
 
 
By:
/s/ Nupur Kumar
 
 
 
Name:
Nupur Kumar
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Stefan Dickenmann
 
 
 
Name:
Stefan Dickenmann
 
 
 
Title:
Authorized Signatory


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a
 
 
Lender
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
 
Name:
Ming K. Chu
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
By:
/s/ Ross Levitsky
 
 
 
Name:
Ross Levitsky
 
 
 
Title:
Managing Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
DNB CAPITAL LLC, as a Lender
 
 
 
 
 
 
 
By:
/s/ Joe Hykle
 
 
 
Name:
Joe Hykle
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
By:
/s/ Jamie Grubb
 
 
 
Name:
Jamie Grubb
 
 
 
Title:
Vice President


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Rebecca Kratz
 
 
 
Name:
Rebecca Kratz
 
 
 
Title:
Authorized Signatory


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
Morgan Stanley Bank, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
 
Name:
Michael King
 
 
 
Title:
Authorized Signatory


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
SOCIETE GENERALE, as a Lender
 
 
 
 
 
 
 
By:
/s/ Diego Medina
 
 
 
Name:
Diego Medina
 
 
 
Title:
Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
Standard Chartered Bank, as a Lender
 
 
 
 
 
 
 
By:
/s/ Steven Aloupis
 
 
 
Name:
Steven Aloupis A2388
 
 
 
Title:
Managing Director
Capital Markets


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ David Kee
 
 
 
Name:
David Kee
 
 
 
Title:
Managing Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
By:
/s/ J. Frazell
 
 
 
Name:
J. Frazell
 
 
 
Title:
Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
UBS AG, Stamford Branch, as a Lender
 
 
 
 
 
 
 
By:
/s/ Houssem Daly
 
 
 
Name:
Houssem Daly
 
 
 
Title:
Associate Director
 
 
 
 
 
 
 
By:
/s/ Kenneth Chin
 
 
 
Name:
Kenneth Chin
 
 
 
Title:
Director


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
THE STANDARD BANK OF SOUTH AFRICA LIMITED, as a Lender
 
 
 
 
 
 
 
By:
/s/ Pablo Gonzalez-Spahr
 
 
 
Name:
Pablo Gonzalez-Spahr
 
 
 
Title:
Executive


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
 
 
 
 
 
By:
/s/ Hussam S. Alsahlani
 
 
 
Name:
Hussam S. Alsahlani
 
 
 
Title:
Vice President


[Signature Page to Anadarko 364-Day Revolving Credit Agreement]



--------------------------------------------------------------------------------




ANNEX I
LIST OF COMMITMENTS
Lenders
Commitment
Percentage of
Commitment
JPMorgan Chase Bank, N.A.
$117,500,000.00
5.875%
Wells Fargo Bank, National Association
$117,500,000.00
5.875%
Bank of America, N.A.
$117,500,000.00
5.875%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$117,500,000.00
5.875%
Citibank, N.A.
$117,500,000.00
5.875%
Mizuho Bank, Ltd.
$117,500,000.00
5.875%
Barclays Bank PLC
$95,000,000.00
4.750%
BNP Paribas
$95,000,000.00
4.750%
Crédit Agricole Corporate and Investment Bank
$95,000,000.00
4.750%
Credit Suisse AG, Cayman Islands Branch
$95,000,000.00
4.750%
Deutsche Bank AG New York Branch
$95,000,000.00
4.750%
DNB Capital LLC
$95,000,000.00
4.750%
Goldman Sachs Bank USA
$95,000,000.00
4.750%
Morgan Stanley Bank, N.A.
$95,000,000.00
4.750%
Société Générale
$95,000,000.00
4.750%
Standard Chartered Bank
$95,000,000.00
4.750%
Sumitomo Mitsui Banking Corporation
$95,000,000.00
4.750%
The Bank of Nova Scotia, Houston Branch
$95,000,000.00
4.750%
UBS AG, Stamford Branch
$95,000,000.00
4.750%
The Standard Bank of South Africa Limited
$35,000,000.00
1.750%
The Bank of New York Mellon
$25,000,000.00
1.250%
TOTALS


$2,000,000,000.00


100.000%






Annex I
Commitments



--------------------------------------------------------------------------------




SCHEDULE I
PRICING SCHEDULE
“Applicable Rate” means, for any day, with respect to any ABR Loan, LIBOR
Revolving Loan, or with respect to the Facility Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “LIBOR Spread” or “Facility Fee Rate”, as the case may be, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:
Debt Ratings
Facility Fee
Applicable Rate
Drawn Pricing
 
 
LIBOR Spread
ABR Spread
LIBOR Loans
Category 1  
> BBB+/Baa1
0.125%
1.00%
0.00%
1.125%
Category 2
BBB/Baa2
0.150%
1.10%
0.10%
1.250%
Category 3
BBB-/Baa3
0.175%
1.325%
0.325%
1.500%
Category 4
BB+/Ba1
0.275%
1.475%
0.475%
1.750%
Category 5
< BB+/Ba1
0.325%
1.675%
0.675%
2.000%



Ratings in the above pricing grid relate to the Borrower’s senior unsecured
non-credit enhanced publicly held indebtedness (the “Index Debt”). For purposes
of the foregoing, (i) if either Moody’s or S&P shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a rating in Category 5; (ii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different categories, the Applicable Rate shall be based on the higher of
the two ratings unless one of the ratings is two or more Categories lower than
the other, in which case the Applicable Rate shall be determined by reference to
the category one level lower than the higher of the two ratings; and (iii) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.



Schedule I
Pricing Schedule



--------------------------------------------------------------------------------




SCHEDULE II
SIGNIFICANT SUBSIDIARIES



Schedule II
Significant Subsidiaries



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTE
$______*__                                        __________________, 20__
For value received, Anadarko Petroleum Corporation, a corporation formed under
the laws of the State of Delaware (the “Borrower”), promises to pay to
________________ (the “Lender”) at the office of JPMorgan Chase Bank, N.A.
specified in Section 2.11(a) of the 364-Day Revolving Credit Agreement, dated as
of January 19, 2016, among the Borrower, the Lender, the several other banks
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, the
Co-Document Agents named therein, and the Syndication Agent named therein (as
may be amended, supplemented or modified from time to time hereafter, the
“Agreement;” terms defined in the Agreement shall have their defined meanings
when used in this Note), in lawful money of the United States of America the
principal amount of ______*__ DOLLARS ($____*__) or, if less than such principal
amount, the aggregate unpaid principal amount of all Loans made by the Lender to
the undersigned pursuant to Section 2.01 of the Agreement. Such principal shall
be payable on the date or dates specified in Section 2.02 of, or elsewhere in,
the Agreement. The undersigned further agrees to pay interest at said office, in
like money, on the unpaid principal amount owing hereunder from time to time
from the date hereof at the rates specified in Section 2.08 of the Agreement.
Such interest shall be payable on the dates specified in Section 2.08 of the
Agreement. The date, Type, and amount of each Loan made by the Lender pursuant
to Section 2.01 of the Agreement, each continuation of all or a portion thereof
to another Type and the date and amount of each payment of principal with
respect thereto shall be endorsed by the holder of this Note on Schedule A
annexed hereto, which holder may add additional pages to such Schedule. No
failure to make or error in making any such endorsement as authorized hereby
shall affect the validity of the obligations of the Borrower hereunder or the
validity of any payment hereof made by the Borrower.
This Note is one of the Notes referred to in the Agreement and is entitled to
the benefits thereof and is subject to prepayment in whole or in part as
provided therein. This Note is a registered Note and upon surrender of this Note
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of this Note, one or more new
Notes for a like aggregate principal amount will be issued to, and registered in
the name of, the transferee. Prior to the due presentment for registration and
transfer, the Borrower may treat the Person in whose name this Note is
registered as the holder and the owner of this Note for the purpose of receiving
payment and for all other purposes of this Note and the Agreement.
Notwithstanding anything to the contrary herein, the right to receive payments
of interest and principal under this Note shall be transferable only upon
surrender for cancellation of this Note, and the issuance of a new Note
registered in the name of the transferee. In addition, the Administrative Agent,
acting as agent for the Borrower, shall maintain a register in which it shall
record the name of the holder or any transferee, and no transfer shall be valid
unless so registered.
Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
ANADARKO PETROLEUM CORPORATION
By: ______________________________________
Name:    ____________________________________
Title:    ____________________________________



Exhibit A
Form of Note

--------------------------------------------------------------------------------




SCHEDULE A
LOANS AND REPAYMENTS
Date
Amount of
Loan
Type of
Loan
Interest Rate
Amount of Principal Repaid
Notation Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A
Form of Note

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
                [and is an Affiliate of [identify Lender]1 ]
3.    Borrower(s):        ______________________________
4.    Administrative Agent:    ______________________, as the administrative
agent under the Credit
                Agreement
5.
Credit Agreement:    364-Day Revolving Credit Agreement dated as of January 19,
2016, among Anadarko Petroleum Corporation, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.





 ________________________________________________________
1    Select as applicable.

Exhibit B
Form of Assignment and Assumption





--------------------------------------------------------------------------------




6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:









 ________________________________________________________
2 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being     assigned under this Assignment (e.g., "Revolving
Commitment" etc.).

3 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


Exhibit B
Form of Assignment and Assumption





--------------------------------------------------------------------------------




[Consented to and]4 Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent


By_________________________________
Title:


[Consented to:]5 
[NAME OF RELEVANT PARTY]


By________________________________
Title:


























 ________________________________________________________
4 
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 
To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.


Exhibit B
Form of Assignment and Assumption





--------------------------------------------------------------------------------






[__________________]6 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(a) or (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it is not an Ineligible
Institution and (vi) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one
 ________________________________________________________
6 
Describe Credit Agreement at option of Administrative Agent.


Exhibit B
Form of Assignment and Assumption





--------------------------------------------------------------------------------




instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

Exhibit B
Form of Assignment and Assumption





--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
January 19, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Anadarko Petroleum Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20__



Exhibit C-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)





--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
January 19, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Anadarko Petroleum Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20__





Exhibit C-2
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)





--------------------------------------------------------------------------------




EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
January 19, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Anadarko Petroleum Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W‑8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20__



Exhibit C-3
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)





--------------------------------------------------------------------------------




EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
January 19, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Anadarko Petroleum Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20__



Exhibit C-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)



